Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 8/10/2022 with respect to the amendments to claim 1 overcoming the prior art of record have been fully considered and are persuasive.  The rejection has been withdrawn.  All pending claims are now in condition for allowance.

Allowable Subject Matter
Claims 1, 2, and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As for claim 1, the prior art fails to teach or disclose a device for increasing visibility of a guy line at night comprising: 
a housing; a light emitting source; a power source; and an on/ off switch; 
a housing that comprises an internal portion, an external portion, and an attachment mechanism located on the external portion of the housing, 
the attachment mechanism comprises a hook and tensioning mechanism comprising at least one offset portion adapted to push a guy line into the hook portion providing tension to the guy line and locking in place the housing to the guy line
a light emitting source is located within the housing, powered by a power source with an on/off switch in contact with the power source.

The closest prior art found was Worrell WO 2015/1210332.
Worrell discloses a device for increasing visibility of a guy line at night comprising: a housing (112, Figs 1-3); a light emitting source (118, 120); a power source (battery 136, paragraph 0020); and an on/ off switch (push-button switch 130, paragraph 0020 and alternate types of switches, paragraph 0022); wherein the housing comprises an internal portion (portion inside hollow alignment elements 122 and 124, paragraph 0024), an external portion (exterior of 122, 124, and 112), and an attachment mechanism, the attachment mechanism (hook-shaped structures 108, 110, Figures 1-3) located on the external portion of the housing for locking in place the housing to a guy line (paragraph 0017), and wherein the light emitting source is located within the housing (see 118, 120 Figures 2 and 3), wherein the light emitting source is powered by the power source (paragraph 0030), and wherein the on/off switch is in contact with the power source (paragraph 0020), but fails to teach or render obvious the attachment mechanism comprises a hook and tensioning mechanism comprising at least one offset portion adapted to push a guy line into the hook portion providing tension to the guy line and locking in place the housing to the guy line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  STEINER ‘946 is cited for disclosing an illuminated guy-line system but lacks the allowable features of claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875